C. Allen, J.
It is well settled in this Commonwealth that a promise made by A. to B. that A. will pay unspecified amounts of money to various persons not named, but described generally as of a certain class, will not support an action by one of those persons against A. Dow v. Clark, 7 Gray, 198. Exchange Bank v. Rice, 107 Mass. 37. Carr v. National Security Bank, 107 Mass. 45. This is also the law of England. Pollock on Con. (3d ed.) 203-207. This case does not fall within the decision in Frost v. Gage, 1 Allen, 262, where there was a trust, and the action was by a cestui que trust against the trustee. Such a relation does not arise from a simple promise by A. to B. for the benefit of C. and others. In re Empress Engineering Co. 16 Ch. D. 125. Upon the facts found, we are not at liberty to assume, without the defendants’ assent, that the defendants understood that the plaintiff was included in the class to be paid; and it is doubtful, to say the least, if such assumption would extricate the *95plaintiff’s case from the general rule. Twaddle v. Atkinson, 1 B. & S. 393. In re Empress Engineering Co. ubi supra. National Bank v. Grand Lodge, 98 U. S. 123. Leake on Con. 440, 443, 444. Chit. Con. (11th Am. ed.) 74, 75. Dicey on Parties, 78-84.

Judgment on the verdict.